Exhibit 10.1

 

VOTING AND SUPPORT AGREEMENT

 

THIS VOTING AND SUPPORT AGREEMENT (this “Agreement”), dated as of January 25,
2015, is entered into by and among Lakes Entertainment, Inc., a Minnesota
corporation (“Parent”), each of the shareholders of Parent listed on Schedule I
to this Agreement (each, a “Shareholder” and collectively, the “Shareholders”)
and Sartini Gaming, Inc., a Nevada corporation (the “Company”).

 

WHEREAS, contemporaneously with the execution of this Agreement, Parent, LG
Acquisition Corporation, a Nevada corporation and a wholly owned subsidiary of
Parent (“Merger Subsidiary”), the Company and The Blake L. Sartini and Delise F.
Sartini Family Trust (the “Company Stockholder”), are entering into an Agreement
and Plan of Merger, dated as of the date hereof (the “Merger Agreement”),
providing, among other things, for the merger of Merger Subsidiary with and into
the Company (the “Merger”);

 

WHEREAS, each Shareholder is the beneficial owner of such number of shares of
common stock, $0.01 par value per share, of Parent (the “Parent Common Stock”)
as set forth opposite such Shareholder’s name on Schedule I attached hereto
(each, a Shareholder’s “Owned Shares”); and

 

WHEREAS, as a condition of and inducement to the Company’s and the Company
Stockholder’s willingness to enter into the Merger Agreement, the Company and
the Company Stockholder have required that Parent and the Shareholders enter
into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement and in the Merger Agreement, and intending to be legally bound hereby,
the parties hereto agree as follows:

 

1.     Definitions. For the purposes of this Agreement, capitalized terms used
and not otherwise defined herein shall have the respective meanings ascribed to
them as set forth below, or if not set forth below, as set forth in the Merger
Agreement:

 

“Additional Owned Shares” means all shares of Parent Common Stock and any other
equity securities of the Parent that are (i) beneficially owned by a Shareholder
or any of its Affiliates and (ii) acquired after the date hereof and prior to
the termination of this Agreement.

 

“Affiliate” has the meaning set forth in the Merger Agreement; provided,
however, that Parent shall be deemed not to be an Affiliate of any Shareholder.

 

“beneficial ownership” (and related terms such as “beneficially owned” or
“beneficial owner”) has the meaning set forth in Rule 13d-3 under the Exchange
Act.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Covered Shares” means, with respect to a Shareholder, such Shareholder’s Owned
Shares and Additional Owned Shares.

 

“Disclosed Owned Shares” has the meaning set forth in Section 5(a).

 

 

 
 

--------------------------------------------------------------------------------

 

 

“Margining of Shares” means the pledge of Covered Shares as collateral for
indebtedness but not the subsequent exercise of rights with respect to such
collateral following a call of such indebtedness.

 

“MBCA” means the Minnesota Business Corporation Act, as amended.

 

“Pro Forma Ownership Change” means, with respect to any Transfer, the “ownership
change” within the meaning of Section 382 of the Code that the Company would
undergo as a result of such Transfer if both (i) the issuance of Parent Common
Stock upon exercise of all outstanding Parent Stock Options and (ii) the
consummation of the Merger and the issuance of Parent Common Stock under the
Merger Agreement were each given effect as if such issuances had occurred
immediately prior to such Transfer.

 

“Proxy” has the meaning set forth in Section 2(b).

 

“Representatives” has the meaning set forth in Section 3(b).

 

“Restricted Period” means the period from the date hereof through the date that
the Parent Shareholder Approval is obtained.

 

“Tax Benefits” means the net operating loss carryovers, capital loss carryovers,
general business credit carryovers, alternative minimum tax credit carryovers,
foreign tax credit carryovers, research and development credit carryovers and
any loss or deduction attributable to a “net unrealized built-in loss” within
the meaning of Section 382 of the Code and the Treasury Regulations promulgated
thereunder, of Parent, any direct or indirect subsidiary thereof, or any
consolidated or combined tax filing group of which Parent is a member.

 

“Transfer” means, with respect to a security, the transfer, pledge,
hypothecation, encumbrance, assignment or other disposition (whether by sale,
merger, consolidation, liquidation, dissolution, dividend, distribution or
otherwise) of such security or the beneficial ownership thereof, the offer to
make such a transfer or other disposition, and each option, agreement,
arrangement or understanding, whether or not in writing, to effect any of the
foregoing (other than with respect to the Margining of Shares in compliance with
Section 3(c)), whether voluntary or involuntary, by operation of law or
otherwise, or any attempt to do any of the foregoing. A Transfer shall also
include the creation or grant of an option or an interest similar to an option
(within the meaning of Treasury Regulations Section 1.382-2T(h)(4)(v)). As a
verb, “Transfer” shall have a correlative meaning.

 

“Treasury Regulation” means a Treasury regulation promulgated under the Code.

 

2.     Voting Agreement.

 

(a)     Shareholder Vote. At any meeting of the shareholders of Parent, however
called, or at any adjournment thereof, or in any other circumstance in which the
vote, consent or other approval of the shareholders of Parent is sought, each
Shareholder shall, and shall cause any other holder of record of its Covered
Shares to, (x) appear at each such meeting or otherwise cause all of such
Shareholder’s Covered Shares that it beneficially owns as of the record date for
such vote to be counted as present thereat for purposes of calculating a quorum
and (y) vote (or cause to be voted), or execute and deliver a written consent
(or cause a written consent to be executed and delivered) covering, all of such
Shareholder’s Covered Shares:

 

 

 
2 

--------------------------------------------------------------------------------

 

 

(i)       in favor of the approval of the Articles Amendment, the issuance of
Parent Common Stock pursuant to the Merger Agreement, and any actions required
in furtherance thereof;

 

(ii)      against any Acquisition Proposal or any proposal relating to an
Acquisition Proposal;

 

(iii)     against any merger agreement or merger (other than the Merger
Agreement and the Merger), consolidation, combination, sale of substantial
assets, reorganization, recapitalization, dissolution, liquidation or winding up
of or by Parent; and

 

(iv)     against any proposal, action or agreement that would (1) impede,
frustrate, prevent or nullify any provision of this Agreement, the Merger
Agreement or the Merger, (2) result in a breach in any respect of any covenant,
representation, warranty or any other obligation or agreement of Parent under
the Merger Agreement, (3) result in any of the conditions set forth in Article 7
of the Merger Agreement not being fulfilled or (4) except as expressly
contemplated by the Merger Agreement, change in any manner the dividend policy
or capitalization of, including the voting rights of any class of capital stock
of, Parent.

 

Each Shareholder shall not commit or agree to take any action inconsistent with
the foregoing. The parties agree that this Agreement is a voting agreement
created under Section 302A.455 of the MBCA.

 

3.      No Disposition or Solicitation.

 

(a)     No Disposition or Adverse Act. Each Shareholder hereby covenants and
agrees that, except as contemplated by this Agreement and the Merger Agreement,
such Shareholder shall not (i) during the Restricted Period, offer to Transfer,
Transfer or consent to any Transfer of any or all of such Shareholder’s Covered
Shares or any interest therein without the prior written consent of the Company,
(ii) during the Restricted Period, enter into any contract, option or other
agreement or understanding with respect to any Transfer of any or all of such
Shareholder’s Covered Shares or any interest therein, (iii) offer to Transfer,
Transfer or consent to any Transfer of, or enter into any contract, option or
other agreement or understanding with respect to any Transfer of, any or all of
such Shareholder’s Covered Shares or any interest therein, where such Transfers,
upon consummation, could, singly or in the aggregate, reasonably be expected to
result in a Pro Forma Ownership Change that would limit Parent’s ability to
utilize its Tax Benefits to reduce its potential future U.S. federal income tax
liabilities, (iv) except for the proxies granted pursuant to the Parent Voting
Agreements, grant any proxy, power-of-attorney or other authorization or consent
in or with respect to any or all of such Shareholder’s Covered Shares, (v)
deposit any or all of such Shareholder’s Covered Shares into a voting trust or,
except for a Parent Voting Agreement, enter into a voting agreement or
arrangement with respect to any or all of such Shareholder’s Covered Shares or
(vi) take any other action that would make any representation or warranty of
such Shareholder contained herein untrue or incorrect or in any way restrict,
limit or interfere with the performance of such Shareholder’s obligations
hereunder or the transactions contemplated hereby or by the Merger Agreement.
Any attempted Transfer of any Shareholder’s Covered Shares or any interest
therein in violation of this Section 3(a) shall be null and void.

 

 

 
3 

--------------------------------------------------------------------------------

 

 

(b)     Nothing in Section 3(a) (but without prejudice to Section 3(a)(iii),
which shall in all circumstances apply) shall prohibit a Transfer of a
Shareholder’s Covered Shares by such Shareholder: (i) if such Shareholder is an
individual: (A) to any member of such Shareholder’s immediate family or to a
trust for the benefit of such Shareholder or any member of any such
Shareholder’s immediate family, but solely for estate planning purposes; or (B)
upon the death of such Shareholder; or (ii) if such Shareholder is a partnership
or limited liability company, to one or more partners or members of such
Shareholder or to an affiliated corporation under common control with such
Shareholder; provided, however, that a Transfer referred to in this Section 3(b)
shall be permitted only if the transferee agrees in writing, reasonably
satisfactory in form and substance to the Company, to be bound by the terms of
this Agreement.

 

(c)     Each of the Shareholders hereby agrees that it shall not at any time
pledge any Covered Shares held by it other than the pledge of up to 25% of the
total value as of the time of such pledge of any Covered Shares held by it as of
record as collateral for indebtedness, subject to compliance with the Second
Amended and Restated Lakes Entertainment, Inc. Policy on Avoidance of Insider
Trading.

 

4.      Additional Agreements.

 

(a)     Certain Events. In the event of any stock split, stock dividend, merger,
reorganization, recapitalization or other change in the capital structure of
Parent affecting any Shareholder’s Covered Shares or the acquisition of
Additional Owned Shares or other securities or rights of Parent by any
Shareholder or any of its Affiliates, (i) the type and number of such
Shareholder’s Covered Shares shall be adjusted appropriately and (ii) this
Agreement and the obligations hereunder shall automatically attach to any
additional Covered Shares or other securities or rights of Parent issued to or
acquired by such Shareholder or any of its Affiliates.

 

(b)     Waiver of Appraisal and Dissenters’ Rights and Actions. Each Shareholder
hereby (i) waives and agrees not to exercise any rights of appraisal or rights
to dissent from the Merger that such Shareholder may have (if any) and (ii)
agrees not to commence or participate in, and to take all actions necessary to
opt out of any class in any class action with respect to, any claim, derivative
or otherwise, against Parent, Merger Subsidiary, the Company, the Company
Stockholder or any of their respective successors relating to the negotiation,
execution or delivery of this Agreement or the Merger Agreement or the
consummation of the Merger, including any claim (x) challenging the validity of,
or seeking to enjoin the operation of, any provision of this Agreement or (y)
alleging a breach of any fiduciary duty of the Board of Directors of Parent in
connection with the Merger Agreement or the transactions contemplated thereby.

 

 

 
4 

--------------------------------------------------------------------------------

 

 

(c)     Communications. Unless required by applicable law, each Shareholder
shall not, and shall cause its Representatives not to, make any press release,
public announcement or other communication with respect to the business or
affairs of the Company, Parent or Merger Subsidiary, including this Agreement
and the Merger Agreement and the transactions contemplated hereby and thereby,
without the prior written consent of the Company. Each Shareholder hereby (i)
consents to and authorizes the publication and disclosure by Parent or the
Company of such Shareholder’s identity and holding of such Shareholder’s Covered
Shares, and the nature of such Shareholder’s commitments, arrangements and
understandings under this Agreement, and any other information that Parent and
the Company reasonably determine to be necessary or desirable in any press
release or any other disclosure document in connection with the Merger or any
other transactions contemplated by the Merger Agreement and (ii) agrees as
promptly as practicable to notify the Company of any required corrections with
respect to any written information supplied by such Shareholder specifically for
use in any such disclosure document.

 

(d)     Additional Owned Shares. Each Shareholder hereby agrees to notify the
Company promptly in writing of the number and description of any Additional
Owned Shares of such Shareholder or its Affiliates.

 

5.      Representations and Warranties of Shareholders. Each Shareholder hereby
represents and warrants, severally and not jointly, to the Company and the
Company Stockholder as follows:

 

(a)     Title. Such Shareholder is the sole record and beneficial owner of the
shares of Parent Common Stock set forth on Schedule I (the “Disclosed Owned
Shares”). The Disclosed Owned Shares constitute all of the capital stock and any
other equity securities of the Parent owned of record or beneficially by such
Shareholder and its Affiliates on the date hereof and neither such Shareholder
nor any of its Affiliates is the beneficial owner of, or has any right to
acquire (whether currently, upon lapse of time, following the satisfaction of
any conditions, upon the occurrence of any event or any combination of the
foregoing) any shares of Parent Common Stock or any other equity securities of
Parent or any securities convertible into or exchangeable or exercisable for
shares of Parent Common Stock or such other equity securities, in each case
other than the Disclosed Owned Shares. Such Shareholder has sole voting power,
sole power of disposition and sole power to issue instructions with respect to
the matters set forth in Sections 3 and 4 hereof and all other matters set forth
in this Agreement, in each case with respect to all of the Owned Shares with no
limitations, qualifications or restrictions on such rights, subject to
applicable securities laws and the terms of this Agreement. Except as permitted
by this Agreement including, without limitation, the provisions of Section 3(c)
above, the Owned Shares and the certificates representing such shares, if any,
are now, and at all times during the Restricted Period will be, held by such
Shareholder, or by a nominee or custodian for the benefit of such Shareholder,
free and clear of any and all liens, pledges, claims, options, proxies, voting
trusts or agreements, security interests, understandings or arrangements or any
other encumbrances whatsoever on title, transfer or exercise of any rights of a
shareholder in respect of the Owned Shares (other than as created by this
Agreement).

 

(b)     Organization and Qualification. If such Shareholder is not an
individual, such Shareholder is duly organized and validly existing in good
standing under the laws of the state of its organization.

 

(c)     Authority. Such Shareholder has all necessary power and authority and
legal capacity to execute, deliver and perform all of such Shareholder’s
obligations under this Agreement, and consummate the transactions contemplated
hereby, and no other proceedings or actions on the part of such Shareholder, or
its governing body, are necessary to authorize the execution, delivery or
performance of this Agreement or the consummation of the transactions
contemplated hereby.

 

 

 
5 

--------------------------------------------------------------------------------

 

 

(d)     Due Execution and Delivery. This Agreement has been duly and validly
executed and delivered by such Shareholder and, assuming due authorization,
execution and delivery hereof by the other parties hereto, constitutes a legal,
valid and binding agreement of such Shareholder, enforceable against such
Shareholder in accordance with its terms. If such Shareholder is married, and
any of such Shareholder’s Covered Shares constitute community property or
spousal approval is otherwise necessary for this Agreement to be legal, binding
and enforceable, this Agreement has been duly authorized, executed and delivered
by, and constitutes the legal, valid and binding obligation of, such
Shareholder’s spouse, enforceable against such Shareholder’s spouse in
accordance with its terms.

 

(e)     No Filings; No Conflict or Default. Except for filings under the
Exchange Act, no filing with, and no permit, authorization, consent or approval
of, any Governmental Authority or any other person is necessary for the
execution and delivery of this Agreement by such Shareholder, the consummation
by such Shareholder of the transactions contemplated hereby and the compliance
by such Shareholder with the provisions hereof. None of the execution and
delivery of this Agreement by such Shareholder, the consummation by such
Shareholder of the transactions contemplated hereby or compliance by such
Shareholder with any of the provisions hereof will (i) result in a violation or
breach of, or constitute (with or without notice or lapse of time or both) a
default (or give rise to any third party right of termination, cancellation,
modification or acceleration) under, any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, lease, license, permit, contract,
commitment, arrangement, understanding, agreement or other instrument or
obligation of any kind, including any voting agreement, proxy arrangement,
pledge agreement, shareholders agreement or voting trust, to which such
Shareholder is a party or by which such Shareholder or any of such Shareholder’s
properties or assets may be bound, (ii) violate any judgment, order, writ,
injunction, decree or award of any court, administrative agency or other
Governmental Authority that is applicable to such Shareholder or any of such
Shareholder’s properties or assets, (iii) constitute a violation by such
Shareholder of any law or regulation of any jurisdiction, (iv) render any state
takeover statute or similar statute or regulation, applicable to the Merger or
any other transaction involving the Company, or (v) if applicable, contravene or
conflict with such Shareholder’s certificate of incorporation and bylaws, trust
agreement or other organizational documents, in each case, except for any
conflict, breach, default or violation described above which would not adversely
affect the ability of such Shareholder to perform its obligations hereunder or
consummate the transactions contemplated hereby.

 

(f)     No Litigation. There is no suit, claim, action, investigation or
proceeding pending or, to the knowledge of such Shareholder, threatened against
such Shareholder at law or in equity before or by any Governmental Authority
that could reasonably be expected to impair the ability of such Shareholder to
perform its obligations hereunder or consummate the transactions contemplated
hereby.

 

(g)     No Fees. No broker, investment banker, financial advisor or other person
is entitled to any broker’s, finder’s, financial advisor’s or other similar fee
or commission in connection with the transactions contemplated hereby based upon
arrangements made by or on behalf of such Shareholder.

 

 

 
6 

--------------------------------------------------------------------------------

 

 

(h)     Receipt; Reliance. Such Shareholder has received and reviewed a copy of
the Merger Agreement. Such Shareholder understands and acknowledges that the
Company and the Company Stockholder are entering into the Merger Agreement in
reliance upon such Shareholder’s execution, delivery and performance of this
Agreement.

 

6.      Term. The term of this Agreement shall commence on the date hereof and
shall continue in effect until, and shall automatically terminate on, the
earlier of (i) the Effective Time and (ii) the effective date of termination of
the Merger Agreement in accordance with its terms; provided that (A) nothing
herein shall relieve any party hereto from liability for any breach of this
Agreement and (B) this Section 6 and Section 8 shall survive any termination of
this Agreement.

 

7.      No Limitation. Nothing in this Agreement shall be construed to prohibit
any Shareholder or any Shareholder’s Representatives who is an officer or member
of the Board of Directors of Parent from taking any action solely in his or her
capacity as an officer or member of the Board of Directors of Parent or from
taking any action with respect to any Acquisition Proposal as an officer or
member of such Board of Directors.

 

8.      Miscellaneous.

 

(a)     Entire Agreement. This Agreement (together with Schedule I) constitutes
the entire agreement among the parties hereto with respect to the subject matter
hereof and supersedes all other prior agreements and understandings, both
written and oral, among the parties hereto with respect to the subject matter
hereof.

 

(b)     Reasonable Efforts. Subject to the terms and conditions of this
Agreement, each of the parties hereto agrees to use all reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws to consummate and
make effective the transactions contemplated hereby. At any other party’s
reasonable request and without further consideration, each party hereto shall
execute and deliver such additional documents and take all such further lawful
action as may be necessary or desirable to consummate and make effective, in the
most expeditious manner practicable, the transactions contemplated hereby.

 

(c)     No Assignment. This Agreement shall not be assigned by operation of law
or otherwise without the prior written consent of the other parties hereto;
provided that the Company may assign its rights and obligations hereunder to any
of its Subsidiaries, but no such assignment shall relieve the Company of its
obligations hereunder.

 

(d)     Binding Successors. Without limiting any other rights the Company may
have hereunder in respect of any Transfer of any Shareholder’s Covered Shares,
each Shareholder agrees that this Agreement and the obligations hereunder shall
attach to such Shareholder’s Covered Shares beneficially owned by such
Shareholder and its Affiliates and shall be binding upon any person to which
legal or beneficial ownership of such Shareholder’s Covered Shares shall pass,
whether by operation of law or otherwise, including, without limitation, such
Shareholder’s heirs, guardians, administrators, representatives or successors.

 

 

 
7 

--------------------------------------------------------------------------------

 

 

(e)     Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly received) (i) upon receipt, if delivered personally or by first class
mail, postage pre-paid, (ii) on the date of transmission, if sent by facsimile
transmission (with confirmation of receipt), or (iii) on the Business Day after
dispatch, if sent by nationally recognized, documented overnight delivery
service, as follows:

 

If to any Shareholder:

 

At the address and facsimile number set forth against such Shareholder’s name on
Schedule I hereto.

 

If to Parent:

 

Lakes Entertainment, Inc.

130 Cheshire Lane

Minnetonka, MN 55305

Attn: Timothy Cope and Damon Schramm

Email: tcope@lakesentertainment.com; dschramm@lakesentertainment.com

Fax: (952) 449-9353

 

Copy to (which shall not constitute notice):

 

Gray, Plant, Mooty, Mooty & Bennett, P.A.

500 IDS Center

80 South Eighth Street

Minneapolis, MN 55402

Attn: Daniel R. Tenenbaum

Email: Daniel.Tenenbaum@gpmlaw.com

Fax: (612) 632-4050


If to the Company:

 

Sartini Gaming, Inc.

6595 S Jones Blvd
Las Vegas, NV 89118
Attn: Matthew Flandermeyer
Fax: (702) 891-4201

 

Copy to (which shall not constitute notice):

 

Latham & Watkins LLP

12670 High Bluff Dr.

San Diego, CA 92130

Attn: Barry M. Clarkson

Fax: (858) 523-5450

 

 

 
8 

--------------------------------------------------------------------------------

 

 

or to such other address or facsimile number as the person to whom notice is
given may have previously furnished to the other parties hereto in writing in
the manner set forth above.

 

(f)     Consent Required to Amend, Terminate or Waive. This Agreement may be
amended or terminated and the observance of any term hereof may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only by a written instrument executed by (i) Parent, (ii) the
Company and (iii) Shareholders holding a majority of the total number of Covered
Shares then held by the Shareholders. Notwithstanding the foregoing:

 

 (i)     this Agreement may not be amended or terminated and the observance of
any term of this Agreement may not be waived with respect to any Shareholder
without the written consent of such Shareholder unless such amendment,
termination or waiver applies to all Shareholders in the same fashion; and

 

 (ii)    any provision hereof may be waived by the waiving party on such party’s
own behalf, without the consent of any other party.

 

Parent shall give reasonably prompt written notice of any amendment, termination
or waiver hereunder to any Shareholder that did not consent in writing thereto.
Any amendment, termination or waiver effected in accordance with this Section
8(f) shall be binding on each party and all of such party’s successors and
permitted assigns, whether or not any such party, successor or assignee entered
into or approved such amendment, termination or waiver.

 

(g)     Severability. This Agreement shall be deemed severable; the invalidity,
illegality or unenforceability of any term or provision of this Agreement shall
not affect the validity, legality or enforceability of the balance of this
Agreement or of any other term hereof, which shall remain in full force and
effect. If any of the provisions hereof are determined to be invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible.

 

(h)     Remedies. All rights, powers and remedies provided under this Agreement
or otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise of any such right, power or remedy by any
party hereto shall not preclude the simultaneous or later exercise of any other
such right, power or remedy by such party.

 

(i)     Specific Performance. Each party acknowledges and agrees that each party
hereto will be irreparably damaged in the event that any of the provisions of
this Agreement are not performed by the parties in accordance with their
specific terms or are otherwise breached, and that each such party would not
have an adequate remedy at law for money damages in such event. Accordingly, it
is agreed that the Company, Parent and each Shareholder, without posting any
bond or other undertaking, shall be entitled to an injunction to prevent
breaches of this Agreement, and to specific enforcement of this Agreement and
its terms and provisions in any action instituted in any court of the United
States or any state having subject matter jurisdiction, this being in addition
to any other remedy which any such party is entitled at law or in equity.

 

 

 
9 

--------------------------------------------------------------------------------

 

 

(j)     No Waiver. The failure of any party hereto to exercise any right, power
or remedy provided under this Agreement or otherwise available in respect hereof
at law or in equity, or to insist upon compliance by any other party hereto with
such party’s obligations hereunder, and any custom or practice of the parties at
variance with the terms hereof, shall not constitute a waiver by such party of
such party’s right to exercise any such or other right, power or remedy or to
demand such compliance.

 

(k)    No Third Party Beneficiaries. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to confer upon any other person any rights or
remedies of any nature whatsoever under or by reason of this Agreement.

 

(l)     Governing Law. This Agreement, and all matters arising hereunder or in
connection herewith, shall be governed by, and construed in accordance with, the
internal laws of the State of Minnesota without giving effect to the principles
of conflict of laws.

 

(m)   Submission to Jurisdiction. Each party to this Agreement hereby
irrevocably and unconditionally (i) consents to the submission to the exclusive
jurisdiction of the courts of the State of Minnesota sitting in Hennepin County
or in the absence of jurisdiction, of any federal court sitting in Hennepin
County in the State of Minnesota for any actions, suits or proceedings arising
out of or relating to this Agreement or the transaction contemplated hereby,
(ii) agrees not to commence any action, suit or proceeding relating thereto
except in such courts and in accordance with the provisions of this Agreement,
(iii) agrees that service of any process, summons, notice or document by U.S.
registered mail, or otherwise in the manner provided for notices in Section 8(f)
hereof, shall be effective service of process for any such action, suit or
proceeding brought against it in any such court, (iv) waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any such action, suit or proceeding in
such courts and (v) agrees not to plead or claim in any court that any such
action, suit or proceeding brought in any such court has been brought in an
inconvenient forum. Each of the parties hereto agrees that a final judgment in
any such action, suit or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

(n)     Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS
VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10(m).

 

 

 
10 

--------------------------------------------------------------------------------

 

 

(o)    Interpretation. The descriptive headings used herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement. The words “include,” “includes”
and “including” shall be deemed to be followed by “without limitation” whether
or not they are in fact followed by such words or words of like import. The
parties hereto have participated jointly in the negotiation and drafting of this
Agreement. No provision of this Agreement shall be interpreted for or against
any party hereto because that party or its legal representatives drafted the
provision. The words “hereof,” “hereto,” “hereby,” “herein,” “hereunder” and
words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not any particular section in which such words appear.

 

(p)    Further Assurances. At any time or from time to time after the date
hereof, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.

 

(q)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.

 

(r)     Expenses. Except as otherwise provided herein, each party shall pay such
party’s own expenses incurred in connection with this Agreement.

 

(s)    Spousal Consent. If any individual Shareholder is married on the date of
this Agreement and is a resident of Arizona, California, Idaho, Louisiana,
Nevada, New Mexico, Texas, Washington, Wisconsin or the Commonwealth of Puerto
Rico, such Shareholder’s spouse shall execute and deliver to Parent a consent of
spouse in the form of Exhibit A hereto (“Consent of Spouse”), effective on the
date hereof. If any individual Shareholder should marry or remarry subsequent to
the date of this Agreement and, at such time, is a resident of Arizona,
California, Idaho, Louisiana, Nevada, New Mexico, Texas, Washington or
Wisconsin, such Shareholder shall within 30 days thereafter obtain his/her new
spouse’s acknowledgement of and consent to the existence and binding effect of
all restrictions contained in this Agreement by causing such spouse to execute
and deliver a Consent of Spouse acknowledging the restrictions and obligations
contained in this Agreement and agreeing and consenting to the same.
Notwithstanding the execution and delivery thereof, such consent shall not be
deemed to confer or convey to the spouse any rights in such Shareholder’s
Covered Shares that do not otherwise exist by operation of law or the agreement
of the parties.

 

(t)     No Ownership Interest. Nothing contained in this Agreement shall be
deemed, upon execution, to vest in the Company or Parent any direct or indirect
ownership or incidence of ownership of or with respect to any Shareholder’s
Covered Shares. All rights, ownership and economic benefits of and relating to
each Shareholder’s Covered Shares shall remain vested in and belong to such
Shareholder, and neither the Company nor Parent shall have any authority to or
exercise any power or authority to direct any Shareholder in the voting of any
of such Shareholder’s Covered Shares, except as otherwise provided herein.

 

 

 
11 

--------------------------------------------------------------------------------

 

 

[Signature Pages Follow]

 

 

 
12 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties hereto have caused this Voting and
Support Agreement to be duly executed as of the day and year first above
written.

 

 

LAKES ENTERTAINMENT, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy Cope 

 

 

Name: Timothy Cope

 

Title: President/CFO

 

 

 

 

 

 

 

                    SARTINI GAMING, INC.                   By: /s/ Blake L.
Sartini      Name: Blake L. Sartini   Title: Chief Executive Officer

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties hereto have caused this Voting and
Support Agreement to be duly executed as of the day and year first above
written.

 

 



 

LYLE A. BERMAN

 

 

 

 

 

 

 

 

 

 

/s/ Lyle A. Berman

 

 

 

 

 

 

 

 

    BERMAN CONSULTING CORPORATION                   By:   /s/ Lyle A. Berman    
Name: Lyle A. Berman   Title: President, CEO, CFO



 

 

 

 

 



 

BERMAN CONSULTING CORPORATION PROFIT SHARING PLAN

 

 

 

 

 

 

 

 

 

By:

  /s/ Lyle A. Berman

 

 

Name: Lyle A. Berman

 

Title: Sole Proprietor

 

 

 

 

 

 

 

                            LYLE A. BERMAN REVOCABLE TRUST                   By:
  /s/ Lyle A. Berman     Name:     Lyle A. Berman   Title:      Trustee



 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties hereto have caused this Voting and
Support Agreement to be duly executed as of the day and year first above
written.

 

 



  BRADLEY BERMAN IRREVOCABLE TRUST                   By:   /s/ Neil I. Sell    
Name:     Neil I. Sell   Title:      Trustee



  

 

 

  



  JULIE BERMAN IRREVOCABLE TRUST                   By:   /s/ Neil I. Sell    
Name:     Neil I. Sell   Title:      Trustee



 

 

 

  



  AMY BERMAN IRREVOCABLE TRUST                   By:   /s/ Neil I. Sell    
Name:     Neil I. Sell   Title:      Trustee



 









 

 

  



  JESSIE LYNN BERMAN IRREVOCABLE TRUST                   By:   /s/ Neil I. Sell
    Name:     Neil I. Sell   Title:      Trustee



 

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

Name and Contact Information for Shareholder

 

Number of Shares of

Parent Common Stock

Beneficially Owned as of

the Date Hereof

     

 

Lyle A. Berman

One Hughes Center Drive, Unit 606

Las Vegas, NV 89169

Email: lberman@lakesentertainment.com

Fax: (952) 449-7033

 

 

211,739

 

Berman Consulting Corporation

One Hughes Center Drive, Unit 606

Las Vegas, NV 89169

Attention: Lyle Berman, President

Email: lberman@lakesentertainment.com

Fax: (952) 449-7033

 

 

211,403

 

Berman Consulting Corporation Profit Sharing Plan

One Hughes Center Drive, Unit 606

Las Vegas, NV 89169

Attention: Lyle Berman

Email: lberman@lakesentertainment.com

Fax: (952) 449-7033

 

 

161,500

 

Lyle A. Berman Revocable Trust

One Hughes Center Drive, Unit 606

Las Vegas, NV 89169

Attention: Lyle Berman, Trustee

Email: lberman@lakesentertainment.com

Fax: (952) 449-7033

 

 

1,830,833

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

Bradley Berman Irrevocable Trust

 

Maslon Edelman Borman & Brand, LLP

3300 Wells Fargo Center

90 South Seventh Street

Minneapolis, MN 55402

Attention: Neil I. Sell, Trustee

Email: Neil.Sell@maslon.com

Fax: (612) 642-8337

 

and/or

 

554 Canosa Ave.

Las Vegas NV 89104

Attn: Douglas Dalton, Trustee

Email: dldpoker702@gmail.com

Fax: N/A

 

 

334,425

 

Julie Berman Irrevocable Trust

 

Maslon Edelman Borman & Brand, LLP

3300 Wells Fargo Center

90 South Seventh Street

Minneapolis, MN 55402

Attention: Neil I. Sell, Trustee

Email: Neil.Sell@maslon.com

Fax: (612) 642-8337

 

and/or

 

554 Canosa Ave.

Las Vegas NV 89104

Attn: Douglas Dalton, Trustee

Email: dldpoker702@gmail.com

Fax: N/A

 

 

334,425

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

Amy Berman Irrevocable Trust

 

Maslon Edelman Borman & Brand, LLP

3300 Wells Fargo Center

90 South Seventh Street

Minneapolis, MN 55402

Attention: Neil I. Sell, Trustee

Email: Neil.Sell@maslon.com

Fax: (612) 642-8337

 

and/or

 

554 Canosa Ave.

Las Vegas NV 89104

Attn: Douglas Dalton, Trustee

Email: dldpoker702@gmail.com

Fax: N/A

 

 

293,172

     

 

Jessie Lynn Berman Irrevocable Trust

 

Maslon Edelman Borman & Brand, LLP

3300 Wells Fargo Center

90 South Seventh Street

Minneapolis, MN 55402

Attention: Neil I. Sell, Trustee

Email: Neil.Sell@maslon.com

Fax: (612) 642-8337

 

and/or

 

554 Canosa Ave.

Las Vegas NV 89104

Attn: Douglas Dalton, Trustee

Email: dldpoker702@gmail.com

Fax: N/A

 

 

293,172

 

 

 

 

 

 



 

 

293,172

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

CONSENT OF SPOUSE

 

I, ____________________, spouse of ______________, acknowledge that I have read
the Voting and Support Agreement, dated as of __________________, 2015, to which
this Consent is attached as Exhibit A (the “Agreement”), and that I know the
contents of the Agreement. I am aware that the Agreement contains provisions
regarding the voting and transfer of shares of capital stock of Parent that my
spouse may own, including any interest I might have therein.

 

I hereby agree that my interest, if any, in any shares of capital stock of
Parent subject to the Agreement shall be irrevocably bound by the Agreement and
further understand and agree that any community property interest I may have in
such shares of capital stock of Parent shall be similarly bound by the
Agreement.

 

I am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right.

 

 

 

 

Dated:

 

 

 

   

 

 

Name of Shareholder’s Spouse

   

 

 

 

 

 